                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     STEVEN WAYNE BONILLA,                         Case No. 21-cv-01575-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                       ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     ALAMEDA COUNTY SUPERIOR
                                         COURT,                                        Dkt. Nos. 2, 3, 4, 5, and 6
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Steven Wayne Bonilla, a California prisoner on death row, has filed a pro
                                  14   se federal habeas action. However, he has a pending habeas action in which he challenges
                                  15   the same state court judgment he challenges here. See Bonilla v. Ayers, No. C 08-0471
                                  16   YGR. He is represented by counsel in that case. He must bring all of his claims, motions
                                  17   and other requests through counsel in that case, not though a new habeas action.
                                  18   Accordingly, the instant habeas action is DISMISSED.
                                  19          The application for leave to proceed in forma pauperis is GRANTED. (Dkt. No. 3.)
                                  20   All other motions are DENIED. (Dkt. Nos. 2, 3, 4, 5 and 6.)
                                  21          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  22   respondent, and close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: May 19, 2021
                                                                                       _________________________
                                  25
                                                                                       WILLIAM H. ORRICK
                                  26                                                   United States District Judge
                                  27

                                  28
